FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE RODRIGUEZ LOPEZ,                            No. 13-71753

               Petitioner,                       Agency No. A070-744-010

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Jose Rodriguez Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Rodriguez Lopez failed to establish it is more likely than not he will be

persecuted in Mexico by police or drug cartel members. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (fear of future harm too speculative); see also

Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (claim of future persecution

weakened when similarly-situated family members continue to live in the country

without incident), superseded by statute on other grounds. Thus, we deny

Rodriguez Lopez’s petition as to his withholding of removal claim.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Rodriguez Lopez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, we deny Rodriguez

Lopez’s petition as to his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-71753